Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 25-52 are currently pending.
Claims 45-52 are withdrawn.
Claims 1-24 have been cancelled.
Claims 25, 32, 33, 36 have been amended.

Response to Arguments
Applicant’s arguments, filed 9/25/2020, with respect to the rejection(s) of claim(s) 25-44 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Capaccioli (20110187375), Moriya (5,028,906) Nair (2006/0201602) and Nishida (2013/0313111).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 recites the limitation "the measurement" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26-35 are also rejected for their dependence on rejected claim 25.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capaccioli (2011/0187375 newly cited by examiner) in view of Moriya (5,028,906 newly cited by examiner).
Regarding claim 25, Capaccioli teaches a method for determining properties of a sample (see [0023-0024]), comprising: 
bringing at least two electrodes (13 and 14, see [0042]) into direct contact with the sample (see [0045]) in a measurement chamber (10) such that the electrodes are electrically connected to one another via the sample (see [0042]), 
determining a resistance of the sample by means of the electrodes (see [0093]), and 
determining properties of the sample using the resistance determined (see [0023]), 
setting or specifying the water content or relative humidity (see [0077-0078]) of an atmosphere surrounding the sample in the measurement (inside body 11,  12).
Capaccioli does not explicitly teach wherein one of the measured properties based on resistance is water content.
Moriya however teaches a similar method (Col 3) including measurement of water content by impedance (Col 12 lines 3-15).


Regarding claim 27, Capaccioli in view of Moriya teaches the method as claimed in claim 25, and Capaccioli further teaches an assignment means to determine properties of the sample (see [0093]) and Moriya further teaches a water content of the sample which has been determined with a reference measurement method to resistances determined at the same water content of the sample, respectively (Fig 3 showing reference measurements of the measured resistance and water content).

Regarding claim 28, Capaccioli in view of Moriya teaches the method as claimed in claim 27, and Capaccioli further teaches wherein for each combination of a certain presentation of the sample and certain electrodes, an individual assignment means is determined or used (See [0093] where the impedance analyzer is combined with the certain electrodes of Fig 4).

Regarding claim 29, Capaccioli in view of Moriya teaches the method as claimed in claim 27, and Moriya further teaches wherein a water content which corresponds to the resistance (relationship shown in Fig 3) is determined by the assignment means, and the water content or a stability or a quality of the sample which has been determined therefrom is output as a result (Col 12 lines 2-10).

Regarding claim 30, Capaccioli in view of Moriya teaches the method as claimed in claim 25, and Capaccioli wherein for a certain configuration of the sample, corresponding shaped electrodes are mounted in the measurement chamber, exchanged or connected to a measurement apparatus for 

Regarding claim 31, Capaccioli in view of Moriya teaches the method as claimed in claim 25, and Capaccioli further teaches wherein the sample inside the measurement chamber is brought into direct contact with the electrodes with a specified pressure force of the electrodes on the sample (see [[0046-0049]).

Regarding claim 32, Capaccioli in view of Moriya teaches the method as claimed in claim 25, and Capaccioli further teaches wherein the setting or specifying of the water content or relative humidity of an atmosphere surrounding the sample in the measurement chamber is set or specified with performed using a conditioning means (28) provided in the measurement chamber (See Fig 2 and [0076-0078]).

Regarding claim 33, Capaccioli in view of Moriya teaches the method as claimed in claim 25, and Capaccioli further teaches wherein the same composition and/or temperature of the atmosphere is used inside the measurement chamber as is used in packaging of the sample (Fig 4 showing the chamber atmosphere is the same as inner sample packaging).

Regarding claim 35, Capaccioli in view of Moriya teaches the method as claimed in claim 25, and Moriya further teaches wherein an ohmic resistance of the sample is used for determining the water content of the sample (Col 12 lines 3-15) and/or for prediction of the stability of the sample in a particular packaged form.

Claims 26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capaccioli in view of Moriya in further view of Nair (2006/0201602 previously cited by examiner).
Regarding claim 26, Capaccioli in view of Moriya teaches the method as claimed in claim 25, but does not explicitly teach wherein the sample is at least one of a powder pharmaceutical preparation, a solid pharmaceutical preparation and a packaging material.
Nair however teaches a similar method (see [0070-0071]) including wherein properties are detected for a sample of pharmaceutical preparation (see [0079-0080])
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli in view of Moriya to perform the characterization on the pharmaceutical preparation of Nair in order to more accurately determine shelf life by monitoring sensitivity to water. 

Regarding claim 34, Capaccioli in view of Moriya teaches the method as claimed in claim 25, but does not explicitly teach wherein the stability of the sample is calculated or predicted with the water content determined.
Nair however teaches a similar method including where wherein the stability of the sample is calculated or predicted with the water content determined (see [0070-0071 and 0079-0080]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli in view of Moriya to perform the stability determination on the of Nair in order to more accurately determine shelf life by monitoring sensitivity to water. 

Claims 36 and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capaccioli in view of Nishida (2013/0313111 newly cited by examiner)

a housing (11, 12), 
at least two electrodes (13, 14) disposed within the housing the electrodes being configured to accommodate the sample between them and to bring the sample into direct contact with the electrodes (see Fig 4 and [0041-0046]) for electrically connecting the electrodes to one another by the sample (see [0042-0043]) so that the resistance of the sample can be determined via the electrodes (see [0093]), 
wherein the housing encloses an atmosphere which surrounds the sample (measurement environment see [0076]) and wherein the housing is set up to adjust a water content or a humidity of the atmosphere enclosed by the housing (see [0076-0078]).
Capaccioli does not explicitly teach wherein the housing is sealable airtight.
Nishida however teaches a similar measurement chamber (31, Fig 6) including wherein the housing is sealable airtight (see [0049]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the measurement chamber of Capaccioli to include the airtight sealing of Nishida in order to more accurately measure and control the atmosphere as suggested by Nishida (see [0027, 0039]) in addition to decreasing the time for water measurements (see Nishida [0052])

Regarding claim 38, Capaccioli in view of Nishida teaches the measurement chamber as claimed in claim 36, and Capaccioli further teaches wherein the electrodes have contact surfaces that have a shape that is at least essentially complementarily to a surface of the sample (see [0045]).

Regarding claim 39, Capaccioli in view of Nishida teaches the measurement chamber as claimed in claim 36, and Capaccioli further teaches wherein the electrodes are interchangeable with others of a 

Regarding claim 40, Capaccioli in view of Nishida teaches the measurement chamber as claimed in claim 36, and Capaccioli further teaches wherein a tensioning means is provided for pressing the electrodes against the sample with a definable and reproducible force (see [0046-0048]).

Regarding claim 41, Capaccioli in view of Nishida further teaches the measurement chamber as claimed in claim 36, and Capaccioli further teaches wherein the electrodes are held movably relative to one another in the measurement chamber so that the electrodes can be pressed against the sample located between the electrodes (see [0046-0048]).

Regarding claim 42, Capaccioli in view of Nishida teaches the measurement chamber as claimed in claim 36, and Capaccioli further teaches wherein the measurement chamber has a measurement apparatus which is configured to measure the resistance and which is electrically connected to the electrodes (see [0093]).

Regarding claim 43, Capaccioli in view of Nishida teaches the measurement chamber as claimed in claim 36, and Nishida further teaches wherein the measurement chamber has a moisture determination apparatus for determination of the water content which corresponds to the resistance (see [0027]).

Claims 37 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capaccioli in view of Nishida in further view of Nair.
Regarding claim 37, Capaccioli in view of Nishida teaches the method as claimed in claim 36, but does not explicitly teach wherein the sample is at least one of a powder pharmaceutical preparation, a solid pharmaceutical preparation and a packaging material.
Nair however teaches a similar method (see [0070-0071]) including wherein properties are detected for a sample of pharmaceutical preparation (see [0079-0080])
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli in view of Nishida to perform the characterization on the pharmaceutical preparation of Nair in order to more accurately determine shelf life by monitoring sensitivity to water. 

Regarding claim 44, Capaccioli in view of Nishida teaches the method as claimed in claim 36, but does not explicitly teach wherein the stability of the sample is calculated or predicted with the water content determined.
Nair however teaches a similar method including where wherein the stability of the sample is calculated or predicted with the water content determined (see [0070-0071 and 0079-0080]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli in view of Nishida to perform the stability determination on the of Nair in order to more accurately determine shelf life by monitoring sensitivity to water. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867      

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867